*91SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the order of said District Court be and it hereby is AFFIRMED.
Allen Bruce Hemmings appeals from an order of the United States District Court for the District of Connecticut (Arterton, J.) granting summary judgment to defendants.
Hemmings brought this action pursuant to 42 U.S.C. § 1983 after being detained at the Whiting Forensic Division of Connecticut Valley Hospital (“Whiting"). In addition to his § 1983 action, Hemmings alleged coercion, threats, violations of the Racketeer Influenced and Corrupt Organizations (RICO) Act, 1982 Victim and Witness Protection Act, the International Child Abduction Act and the Missing Child Act. Hemmings alleged the Whiting defendants conspired to illegally confine and mistreat him. The district court granted defendants’ summary judgment.
On appeal, Hemmings primarily argues the district court erred in dismissing some defendants; that the district court judge was biased against him; and the district court erred in finding defendants were protected by qualified immunity.
We review both grants of summary judgment and grants of motions for dismissal de novo. Beatie v. City of New York, 123 F.3d 707, 710 (2d Cir.1997); PaineWebber Inc. v. Bybyk, 81 F.3d 1193, 1197 (2d Cir.1996). Our review of the record reveals no bias on the part of the district court. We affirm primarily for the reasons given in the district court’s thorough opinion.
We have examined the remainder of Hemmings’ claims and we find them without merit.